Exhibit 10.16

** Confidential Treatment Requested       

SECURITY AGREEMENT


WELLS FARGO SECURITIES ACCOUNT



GRANT OF SECURITY INTEREST. For valuable consideration, the undersigned E-LOAN,
Inc., or any of them ("Debtor"), hereby grants and transfers to WELLS FARGO
BANK, NATIONAL ASSOCIATION ("Bank") a security interest in (a) Debtor's account
no. [**] (whether held in Debtor's name or as a Bank collateral account for the
benefit of Debtor), and all replacements or substitutions therefor, including
any account resulting from a renumbering or other administrative
re-identification thereof (collectively, the "Securities Account") maintained
with Wells Capital Management ("Intermediary"), (b) all financial assets
credited to the Securities Account, (c) all security entitlements with respect
to the financial assets credited to the Securities Account, and (d) any and all
other investment property or assets maintained or recorded in the Securities
Account (with all the foregoing defined as "Collateral"), together with whatever
is receivable or received when any of the Collateral or proceeds thereof are
sold, collected, exchanged or otherwise disposed of, whether such disposition is
voluntary or involuntary, including without limitation, (i) all rights to
payment, including returned premiums, with respect to any insurance relating to
any of the foregoing, (ii) all rights to payment with respect to any claim or
cause of action affecting or relating to any of the foregoing, and (iii) all
stock rights, rights to subscribe, stock splits, liquidating dividends, cash
dividends, dividends paid in stock, new securities or other property of any kind
which Debtor is or may hereafter be entitled to receive on account of
any securities pledged hereunder, including without limitation, stock received
by Debtor due to stock splits or dividends paid in stock or sums paid upon or in
respect of any securities pledged hereunder upon the liquidation or dissolution
of the issuer thereof (hereinafter called "Proceeds"). Except as otherwise
expressly permitted herein, in the event Debtor receives any such Proceeds,
Debtor will hold the same in trust on behalf of and for the benefit of Bank and
will immediately deliver all such Proceeds to Bank in the exact form
received, with the endorsement of Debtor if necessary and/or appropriate undated
stock powers duly executed in blank, to be held by Bank as part of the
Collateral, subject to all terms hereof. As used herein, the terms
"security entitlement," 'financial asset" and "investment property" shall have
the respective meanings set forth in the California Uniform Commerical Code.

OBLIGATIONS SECURED

. The obligations secured hereby are the payment and performance of: (a) all
present and future Indebtedness of Debtor to Bank; (b) all obligations of Debtor
and rights of Bank under this Agreement; and (c) all present and future
obligations of Debtor to Bank of other kinds. The word "Indebtedness" is used
herein in its most comprehensive sense and includes any and all advances, debts,
obligations and liabilities of Debtor, or any of them, heretofore, now or
hereafter made, incurred or created, whether voluntary or involuntary and
however arising, whether due or not due, absolute or contingent,
liquidated or unliquidated, determined or undetermined, and whether Debtor may
be liable individually or jointly, or whether recovery upon such Indebtedness
may be or hereafter becomes unenforceable.



TERMINATION

. This Agreement will terminate upon the performance of all obligations of
Debtor to Bank, including without limitation, the payment of all Indebtedness of
Debtor to Bank, and the termination of all commitments of Bank to extend credit
to Debtor, existing at the time Bank receives written notice from Debtor of the
termination of this Agreement,



OBLIGATIONS OF BANK

. Bank has no obligation to make any loans hereunder. Any money received by Bank
in respect of the Collateral may be deposited, at Bank's option, into a
non-interest bearing account over which Debtor shall have no control, and the
same shall, for all purposes, be deemed Collateral hereunder. Bank shall have no
duty to take any steps necessary to preserve the rights of Debtor against prior
parties, or to initiate any action to protect against the possibility of a
decline in the market value of the Collateral or Proceeds.  Bank shall not be
obligated to take any action with respect to the Collateral or Proceeds
requested by Debtor unless such request is made in writing and Bank determines,
in its sole discretion, that the requested action would not unreasonably
jeopardize the value of the Collateral and Proceeds as security for
the Indebtedness.



** Confidential Treatment Requested       

REPRESENTATIONS AND WARRANTIES

. Debtor represents and warrants to Bank that: . (a) Debtor's legal name is
exactly as set forth on the first page of this Agreement, and all of Debtor's
organizational documents or agreements delivered to Bank are complete and
accurate in every respect; (b) Debtor is the owner of the Collateral and
Proceeds; (c) Debtor has the exclusive right to grant a security interest in the
Collateral and Proceeds; (d) all Collateral and Proceeds are genuine, free from
liens, adverse claims, setoffs, default, prepayment, defenses and conditions
precedent of any kind or character, except the lien created hereby or as
otherwise agreed to by Bank, or heretofore disclosed by Debtor to Bank, in
writing; (e) all statements contained herein and, where applicable, in the
Collateral, are true and complete in all material respects; (f) no financing
statement or control agreement covering any of the Collateral or Proceeds, and
naming any secured party other than Bank, exists or is on file in any public
office or remains in effect; (g) no person or entity, other then Debtor, Bank
and Intermediary, has any interest in or control over the Collateral;
and (h) specifically with respect to Collateral end Proceeds consisting of
investment securities, instruments, chattel paper, documents, contracts,
insurance policies or any like property, (i) all persons appearing to be
obligated thereon have authority and capacity to contract and are bound as they
appear to be, and (ii) the same comply with applicable laws concerning form,
content and manner of preparation and execution.

COVENANTS OF DEBTOR.

Debtor Agrees in general: (a) to pay Indebtedness secured hereby when due; (b)
to indemnify Bank against all losses, claims, demands, liabilities and expenses
of every kind caused by property subject hereto; (c) to pay all costs and
expenses, including reasonable attorneys' fees, incurred by Bank in the
perfection and preservation of the Collateral or Bank's interest therein and/or
the realization, enforcement and exercise of Bank's rights, powers and remedies
hereunder; (d) to permit Bank to exercise its powers; (e) to execute and
deliver such documents as Bank deems necessary to create, perfect and continue
the security interests contemplated hereby: (f) not to change its name, and as
applicable, its chief executive office, its principal residence or the
jurisdiction in which it is organized and/or registered without giving Bank
prior written notice thereof; (g) not to change the places where Debtor keeps
any Collateral or Debtor's records concerning the Collateral and Proceeds
without giving Bank prior written notice of the address to which Debtor is
moving same; and (h) to cooperate with Bank in perfecting all security interests
granted herein and in obtaining such agreements from third parties as Bank deems
necessary, proper or convenient in connection with the preservation, perfection
or enforcement of any of its rights hereunder.

Debtor agrees with regard to the Collateral and Proceeds, unless Bank agrees
otherwise in writing: (a) that Bank is authorized to file financing statements
in the name of Debtor to perfect Bank's security interest in Collateral and
Proceeds; (b) not to permit any security interest in or lien on the Collateral
or Proceeds, except in favor of Bank and except liens in favor of Intermediary
to the extent expressly permitted by Bank in writing; (c) not to hypothecate or
permit the transfer by operation of law of any of the Collateral or Proceeds or
any interest therein; (d) to keep, in accordance with generally accepted
accounting principles, complete and accurate records regarding all Collateral
and Proceeds, and to permit Bank to inspect the same and make copies thereof at
any reasonable time; (e) if requested by Bank, to receive and use reasonable
diligence to collect Proceeds, in trust and as the property of Bank, and to
immediately endorse as appropriate and deliver such Proceeds to Bank daily in
the exact form in which they are received together with a collection report in
form satisfactory to Bank; (f) in the event Bank elects to receive payments of
Proceeds hereunder, to pay all expenses incurred by Bank in connection
therewith, including expenses of accounting, correspondence, collection efforts,
filing, recording, record keeping and expenses incidental thereto; (g) to
provide any service and do any other acts which may be necessary to keep all
Collateral and Proceeds free and clear of all defenses, rights of offset and
counterclaims; and (h) if the Collateral or Proceeds consists of securities and
so long as no Event of Default exists, to vote said securities and to give
consents, waivers and ratifications with respect thereto, provided that no vote
shall be cast or consent, waiver or ratification given or action taken
which would impair Bank's interests in the Collateral and Proceeds or be
inconsistent with or violate any provisions of this Agreement. Debtor further
agrees that any party now or at any time hereafter authorized by Debtor to
advise or otherwise act with respect to the Securities Account shall be subject
to all terms and conditions contained herein and in any control, custodial or
other similar agreement at any time in effect among Bank, Debtor and
Intermediary relating to the Collateral.

POWERS OF BANK

. Debtor appoints Bank its true attorney-in-fact to perform any of the following
powers, which are coupled with an interest, are irrevocable until termination of
this Agreement and may be exercised from time to time by Bank's officers and
employees, or any of them, whether or not Debtor is in default:  (a) to perform
any obligation of Debtor hereunder in Debtor's name or otherwise; (b) to notify
any person obligated on any security, instrument or other document subject to
this Agreement of Bank's rights hereunder; (c) to collect by legal proceedings
or otherwise all dividends, interest, principal or other sums now or hereafter
payable upon or on account of the Collateral or Proceeds; (d) to enter into any
extension, modification, reorganization, deposit, merger or consolidation
agreement, or any other agreement relating to or affecting the Collateral or
Proceeds, and in connection therewith to deposit or surrender control of the
Collateral and Proceeds, to accept other property in exchange for the Collateral
and Proceeds, and to do and perform such acts and things as Bank may deem
proper, with any money or property received in exchange for the Collateral or
Proceeds, at Bank's option, to be applied to the Indebtedness or held by Bank
under this Agreement; (e) to make any compromise or settlement Bank deems
desirable or proper in respect of the Collateral and Proceeds; (f) to insure,
process and preserve the Collateral and Proceeds; (g) to exercise all
rights, powers and remedies which Debtor would have, but for this Agreement,
with respect to all Collateral and Proceeds subject hereto; and (h) to do all
acts and things and execute all documents in the name of Debtor or otherwise,
deemed by Bank as necessary, proper and convenient in connection with the
preservation, perfection or enforcement of its rights hereunder. To effect the
purposes of this Agreement or otherwise upon instructions of Debtor, or any of
them, Bank may cause any collateral and/or Proceeds to be transferred to Bank's
name or the name of Bank's nominee. If an Event of Default has occurred and is
continuing, any or all Collateral and/or Proceeds consisting of securities may
be registered, without notice, in the name of Bank or its nominee, and
thereafter Bank or its nominee may exercise, without notice, all voting
and corporate rights at any meeting of the shareholders of the issuer thereof,
any and all rights of conversion, exchange or subscription, or any other rights,
privileges or options pertaining to such Collateral and/or Proceeds, all as if
it were the absolute owner thereof. The foregoing shall include, without
limitation, the right of Bank or its nominee to exchange, at its discretion, any
and all Collateral and/or Proceeds upon the merger, consolidation,
reorganization, recapitalization or other readjustment of the issuer thereof, or
upon the exercise by the issuer thereof or Bank of any right, privilege or
option pertaining to any shares of the Collateral and/or Proceeds, and in
connection therewith, the right to deposit and deliver any and all of the
Collateral and/or Proceeds with any committee, depository, transfer agent,
registrar or other designated agency upon such terms and conditions as Bank may
determine. All of the foregoing rights, privileges or options may be
exercised without liability on the part of Bank or its nominee except to account
for property actually received by Bank.  Bank shall have no duty to exercise any
of the foregoing, or any other rights, privileges or options with respect to the
Collateral or Proceeds and shall not be responsible for any failure to do so or
delay in so
doing.



PAYMENT OF PREMIUMS, TAXES, CHARGES, LIENS AND ASSESSMENTS

. Debtor agrees to pay, prior to delinquency, all insurance premiums, taxes,
charges, liens and assessments against the Collateral and Proceeds, and upon the
failure of Debtor to do so, Bank at its option may pay any of them and shall be
the sole judge of the legality or validity thereof and the amount necessary to
discharge the same. Any such payments made by Bank shall be obligations of
Debtor to Bank, due and payable immediately upon demand, together with interest
at a rate determined in accordance with the provisions of this Agreement, and
shall be secured by the Collateral and Proceeds, subject to all terms and
conditions of this Agreement.



EVENTS OF DEFAULT

. The occurrence of any of the following shall constitute an "Event of Default"
under this Agreement, (a) any default in the payment or performance of any
obligation, or any defined event of default, under (i) any contract or
instrument evidencing any Indebtedness, (ii) any other agreement between
Debtor and Bank, including without limitation any loan agreement, relating to or
executed in connection with any Indebtedness, or (iii) any control, custodial or
other similar agreement in effect among Bank, Debtor and intermediary relating
to the Collateral; (b) any representation or warranty made by Debtor herein
shall prove to be incorrect, false or misleading in any material respect when
made; (c) Debtor shall fail to observe or perform any obligation or agreement
contained herein; (d) any impairment of the rights of Bank in any Collateral or
Proceeds or any attachment or like levy on any property of Debtor; and (e) Bank,
in good faith, believes any or all of the Collateral and/or Proceeds to be in
danger of misuse, dissipation, commingling, loss, theft, damage or destruction,
or otherwise in jeopardy or unsatisfactory in character or value.



REMEDIES

. Upon the occurrence of any Event of Default, Bank shall have the right to
declare immediately due and payable all or any Indebtedness secured hereby and
to terminate any commitments to make loans or otherwise extend credit to Debtor.
Bank shall have all other rights, powers, privileges and remedies granted to a
secured party upon default under the California Uniform Commerical Code or
otherwise provided by law, including without limitation, the right (a) to
contact all persons obligated to Debtor on any Collateral or Proceeds and to
instruct such persons to deliver all Collateral and/or Proceeds directly to
Bank, and b) to sell, lease, license or otherwise dispose of any or all
Collateral. All rights, powers, privileges and remedies of Bank shall be
cumulative. No delay, failure or discontinuance of Bank in exercising any right,
power, privilege or remedy hereunder shall affect or operate as a waiver of such
right, power, privilege or remedy; nor shall any single or partial exercise of
any such right, power, privilege or remedy preclude, waive or otherwise affect
any other or further exercise thereof or the exercise of any other right, power,
privilege or remedy.  Any waiver, permit, consent or approval of any kind by
Bank of any default hereunder, or any such waiver of any provisions or
conditions hereof, must be in writing and shall be effective only to the extent
set forth in writing. It is agreed that public or private sales or other
dispositions, for cash or on credit, to a wholesaler or retailer or investor, or
user of property of the types subject to this Agreement, or public
auctions, are all commercially reasonable since differences in the prices
generally realized in the different kinds of dispositions are ordinarily offset
by the differences in the costs and credit risks of such dispositions.



While an Event of Default exists: (a) Debtor will not dispose of any Collateral
or Proceeds except on terms approved by Bank; (b) Bank may appropriate the
Collateral and apply all Proceeds toward repayment of the Indebtedness in such
order of application as Bank may from time to time elect; (c) Bank may take any
action with respect to the Collateral contemplated by any control, custodial or
other similar agreement then in effect among Bank, Debtor and Intermediary; and
(d) at Bank's request, Debtor will assemble and deliver all books and records
pertaining to the Collateral or Proceeds to Bank at a reasonably convenient
place designated by Bank.  For any Collateral or Proceeds consisting of
securities, Bank shall have no obligation to delay a disposition of any portion
thereof for the period of time necessary to permit the issuer thereof to
register such securities for public sale under any applicable state or Federal
law, even if the issuer thereof would agree to do so.  Debtor further agrees
that Bank shall have no obligation to process or prepare any Collateral for sale
or  other disposition.

DISPOSITION OF COLLATERAL AND PROCEEDS; TRANSFER OF INDEBTEDNESS

. In disposing of Collateral hereunder, Bank may disclaim all warranties of
title, possession, quiet enjoyment and the like. Any proceeds of any disposition
of any Collateral or Proceeds, or any part thereof, may be applied by Bank to
the payment of expenses incurred by Bank in connection with the foregoing,
including reasonable attorneys' fees, and the balance of such proceeds may be
applied by Bank toward the payment of the Indebtedness in such
order of application as Bank may from time to time elect. Upon the transfer of
all or any part of the Indebtedness, Bank may transfer all or any part of the
Collateral or Proceeds and shall be fully discharged thereafter from all
liability and responsibility with respect to any of the foregoing so
transferred, and the transferee shall be vested with all rights and powers of
Bank hereunder with respect to any of the foregoing so transferred; but with
respect to any Collateral or Proceeds not so transferred Bank shall retain all
rights, powers, privileges and remedies herein given.



STATUTE OF LIMITATIONS

. Until all Indebtedness shall have been paid in full and all commitments by
Bank to extend credit to Debtor have been terminated, the power of sale or other
disposition and all other rights, powers, privileges and remedies granted to
Bank hereunder shall continue to exist and may be exercised by Bank at any time
and from time to time irrespective of the fact that the Indebtedness or any part
thereof may have become barred by any statute of limitations, or that the
personal liability of Debtor may have ceased, unless such liability shall have
ceased due to the payment in full of all Indebtedness secured
hereunder.



MISCELLANEOUS

. When there is more than one Debtor named herein: (a) the word "Debtor" shall
mean all or any one or more of them as the context requires; (b) the obligations
of each Debtor hereunder are joint and several; and (c) until all Indebtedness
shall have been paid in full, no Debtor shall have any right of subrogation or
contribution, and each Debtor hereby waives any benefit of or right to
participate in any of the Collateral or Proceeds or any other security now or
hereafter held by Bank. Debtor hereby waives any right to




require Bank to (i) proceed against Debtor or any other person, (ii) proceed
against or exhaust any security from Debtor or any other person, (iii) perform
any obligation of Debtor with respect to any Collateral or Proceeds, and (d)
make any presentment or demand, or give any notice of nonpayment or
nonperformance, protest, notice of protest or notice of dishonor hereunder or in
connection with any Collateral or Proceeds. Debtor further waives any right to
direct the application of payments or security for any Indebtedness of
Debtor or Indebtedness of customers of Debtor.

NOTICES

. All notices, requests and demands required under this Agreement must be in
writing, addressed to Bank at the address specified in any other loan documents
entered into between Debtor and Bank and to Debtor at the address of its chief
executive office (or principal residence, if applicable) specified below or to
such other address as any party may designate by written notice to each other
party, and shall be deemed to have been given or made as follows: (a) if
personally delivered, upon delivery: (b) if sent by mail, upon the earlier of
the date of receipt or 3 days after deposit in the U. S. mail, first class and
postage prepaid; and (c) if sent by telecopy, upon receipt.



COSTS, EXPENSES AND ATTORNEYS' FEES

. Debtor shall pay to Bank immediately upon demand the full amount of all
payments, advances, charges, costs and expenses, including reasonable attorneys'
fees (to include outside counsel fees and all allocated costs of Bank's in-house
counsel), expended or incurred by Bank in exercising any right, power, privilege
or remedy conferred by this Agreement or in the enforcement thereof, whether
incurred at the trial or appellate level, in an arbitration proceeding or
otherwise, and including any of the foregoing incurred in connection with any
bankruptcy proceeding (including without limitation, any adversary proceeding,
contested matter or motion brought by Bank or any other person) relating to
Debtor or in any way affecting any of the Collateral or Bank's ability to
exercise any of its rights or remedies with respect thereto. All of the
foregoing shall be paid by Debtor with interest from the date of demand until
paid in full at a rate per annum equal to the greater of ten percent (10%) or
Bank's Prime Rate in affect from time to
time.



SUCCESSORS; ASSIGNS; AMENDMENT

. This Agreement shall be binding upon and inure to the benefit of the heirs,
executors, administrators, legal representatives, successors and assigns of the
parties, and may be amended or modified only in writing signed by Bank and
Debtor.



OBLIGATIONS OF MARRIED PERSONS

. Any married person who signs this Agreement as Debtor hereby expressly agrees
that recourse may be had against his or her separate property for all his or her
Indebtedness to Bank secured by the Collateral and Proceeds under this
Agreement.



SEVERABILITY OF PROVISIONS

. If any provision of this Agreement shall be held to be prohibited by or
invalid under applicable law, such provision shall be ineffective only to the
extent of such prohibition or invalidity, without invalidating the remainder of
such provision or any remaining provisions of this Agreement.



GOVERNING LAW

. This Agreement shall be governed by and construed in accordance with the laws
of the State of California.



ADDENDUM

. Additional terms and conditions relating to the Securities Account are set
forth in an Addendum attached hereto and incorporated herein by this reference.



Debtor warrants that Debtor is an organization registered under the laws of the
State of Delaware.

Debtor warrants that its chief executive office (or principal residence, if
applicable) is located at the following address:  5875 Arnold Road, Bldg. 100,
Dublin, CA 94568

IN WITNESS WHEREOF, this Agreement has been duly executed as of June 30, 2003.

E-LOAN, Inc.

By: /s/ Matt Roberts

Title: CFO

By: /s/ Kendra Niedziejko

Title: Corporate Controller



ADDENDUM TO SECURITY AGREEMENT: SECURITIES ACCOUNT

THIS ADDENDUM is attached to and made a part of that certain Security Agreement:
Securities Account executed by E-LOAN, INC. ("Debtor") in favor of WELLS FARGO
BANK, NATIONAL ASSOCIATION ("Bank"), dated as of June 30, 2003 (the
"Agreement").

The following provisions are hereby incorporated into the Agreement:

    Securities Account Activity
    . So long as no Event of Default exists, Debtor, or any party authorized by
    Debtor to act with respect to the Securities Account, may (a) receive
    payments of interest and/or cash dividends earned on financial assets
    maintained in the Securities Account, (b) trade financial assets maintained
    in the Securities Account, and (c) withdraw or receive distributions of any
    Collateral held in the Securities Account. With respect to any obligation of
    Debtor under any other agreement with Bank to maintain amounts on deposit
    with Bank or its affiliates, the Collateral Value at any time of the
    Securities Account shall be determined in accordance with this addendum.
 1. "Collateral Value" means 100% of the market value of the Securities Account,
    with market value in all instances determined by Bank in its sole
    discretion, and excluding from such computation all WF Securities and Common
    Trust Funds. Notwithstanding the foregoing, Bank shall exclude from the
    determination Collateral value, at Bank's sole discretion (a) any stock with
    a market value of $10.00 or less, (b) all investment property from an issuer
    if Bank determines such issuer to be ineligible.
    Exclusion from Collateral
    . Notwithstanding anything herein to the contrary, the terms "Collateral"
    and "Proceeds" do not include, and Bank disclaims a security interest in,
    all WF Securities and Common Trust Funds now or hereafter maintained in the
    Securities Account.
 2. "Common Trust Funds" means common trust funds as described in 12 CFR 9.18
    and includes, without limitation, common trust funds maintained by Bank for
    the exclusive use of its fiduciary clients.
 3. "WF Securities" means stock, securities or obligations of Wells Fargo &
    Company or of any affiliate thereof (as the term affiliate is defined in
    Section 23A of the Federal Reserve Act (12 USC 371(c), as amended from time
    to time).

IN WITNESS WHEREOF, this Addendum has been executed as of the same date as the
Agreement.

E-LOAN, Inc.

 

 

By: /s/ Matt Roberts

Title: CFO

By: /s/ Kendra Niedziejko

Title: Corporate Controller

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

 

By: /s/

Patty Juarez

Vice President

 

 




--------------------------------------------------------------------------------


